DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “enlarged opening” in claim 13, 22, 29-31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13, 22 objected to because of the following informalities:  Incorrect status identifiers for the cited claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 13, 22, there is no support in the original disclosure for the free edge forming an enlarged opening or opening to an interior of the pocket.  In particular, there does not appear to be any description of an enlarged opening or opening.  On the contrary, the figures appear to show a free edge of the shield member lying against the support member.  No enlarged opening is shown in the figures or described in the written disclosure and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13, 22, due to lack of description for the opening/enlarged opening, the scope of the claims is unclear.  It is noted that the pocket is an open-ended pocket; however, this does not necessarily equate to the shield member defining an opening because the disclosure is silent regarding an opening and furthermore the figures show the shield member with free edge lying flat against the support member.  Thus, it is unclear whether there is an opening to the backer card as currently recited or whether the opening is formed upon separating the free edge from the support member.  Since the disclosure is silent in there being an opening, claims will be interpreted as there being an opening when free edge is separated from support member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,351,822 to Sinn.
Regarding claim 1, Sinn discloses a sterilizable backer card (100) for protecting medical instrument, comprising a support member (110) having a strap (112) formed integrally therewith for holding the instrument to the support member, a shield member (130) connected to an end of the support member and movable between a non-deployed position (Fig 1) and a deployed position (Fig 2), wherein the support member and the shield member cooperate to define an open-ended pocket (open at 136) that receives an end of the medical instrument (10) when the shield member is in deployed position (Fig 2), the pocket including a sterilant window (135) that enable unobstructed contact of sterilant to the end (14) of the medical instrument within the pocket during sterilization of the medical instrument.  In particular, since Sinn discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.

Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,375,717 to Roshdy.
Regarding claim 13, Roshdy discloses a sterilizable backer card (Fig 1) for protecting medical instrument, comprising a support member (102) having a first medical instrument receiving slot (112) and a spaced apart second medical instrument receiving slot (114) formed in the support member intermediate a first end and a second end of the support member, the first and second receiving slots cooperatively defining a strap for holding the instrument to the support member, a shield member (109) connected to the support member along a fold (128) at a second end thereof, the shield member being foldable with respect to the support member between a non-deployed position (Fig 1) extending away from the support member and a deployed position (Fig 2) adjacent the support member, wherein the support member (102) and shield member (109) cooperate to define an open-ended pocket (Fig 2) that receives an end of the medical instrument when the shield member is in deployed position and a finger hold aperture (under 118 when displaced) formed in the support member.  Roshdy further teaches free edge (108) of a first portion of the shield member (109) forming an enlarged opening to an interior of the pocket (Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-18, 20-25, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0343553 to Ford et al. (Ford) in view of US Patent No. 4,597,493 to Bruso.
Regarding claim 1, Ford discloses a sterilizable backer card (28) for protecting medical instrument, comprising a support member (32), a shield member (34) connected to an end of the support member and movable between a non-deployed position (Fig 3) and a deployed position (Fig 5), wherein the support member and the shield member cooperate to define an open-ended pocket that receives an end of the medical instrument (Fig 5) when the shield member is in deployed position (Fig 5), the pocket including a sterilant window (42) that enable unobstructed contact of sterilant to the end of the medical instrument within the pocket during sterilization of the medical instrument.  Ford does not teach a strap integrally formed on the support member for holding the instrument to the support member.  Bruso discloses a backer card for protecting medical instrument (Fig 5) and in particular discloses a strap (90) formed integral with the card for further facilitating placement of the instrument on the support member.  One of ordinary skill in the art would have found it obvious to incorporate a strap to Ford as suggested by Bruso in order to facilitate placement of the instrument on the support member.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.
Regarding claim 2, Ford further discloses shield member includes tabs (44) insertable into shield tab slots (46) formed in the support member (32) for holding the shield member adjacent the support member in deployed position (Fig 5).
Regarding claim 3, the modified Ford further discloses first instrument receiving slot (92, Bruso) and a spaced apart second medical instrument slot (94, Bruso) formed in the support member intermediate a first end and a second end of the support member, the first and second receiving slots cooperatively defining the strap (90, Fig 7, Bruso).
Regarding claim 4, Ford further discloses sterilant window (42) comprising a cut out formed in the shield member (34).
Regarding claim 5, Ford further discloses wherein the shield member (34) is connected to the support member (32) along a fold (38) at a second end thereof, wherein the shield member is foldable with respect to the support member between the non-deployed position (Fig 3) extending away from the support member and deployed position (Fig 5) adjacent the support member.
Regarding claim 6, Ford further discloses a finger hold aperture (37) formed in support member.
Regarding claim 7, the modified Ford teaches the card of claim 3 but does not teach a flap formed by partial severance of the support member, the flap being insertable within the first medical instrument receiving slot.  However, Bruso further discloses a flap (18) formed by partial severance of support member, the flap being insertable within first medical receiving slot (92, Figs 7-8) for holding a medical instrument (38).  One of ordinary skill in the art would have found it further obvious to incorporate a flap to the modified Ford backer as suggested by Bruso in order to facilitate holding of a medical instrument such as a scissor.
Regarding claim 8, the modified Ford further teaches the flap defined by a die cut (80) formed in the support member.
Regarding claim 10, the modified Ford further teaches finger hold aperture (37, Ford) formed in the support member and would be in spaced relation to the flap (18, Bruso).
Regarding claim 11, the modified Ford further teaches central portion (92, 94, Bruso) of the first and second medical instrument receiving slots larger than side portions (86, 88, Bruso) of the slot to accommodate receipt of the instrument through the receiving slot.
Regarding claim 12, as best understood, the modified Ford teaches the backer of claim 1 but does not teach the recited material of the card.  However, Bruso further discloses that it was known in the art to manufacture backer cards out of paper material (col. 4, ll. 30-35) and one of ordinary skill in the art would have also found it obvious to manufacture the Ford backer out of paper as suggested by Bruso in order to withstand sterilization conditions.  Furthermore, optimizing the paper material to be .014 inches in thickness would be obvious to one of ordinary skill in the art in order to achieve optimum sterilization conditions with optimum material and weight of the card since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, as best understood, Ford discloses a sterilizable backer card (28) for protecting medical instrument, comprising a support member (32), a shield member (34) connected to the support member along a fold (38) at a second end thereof, the shield member being foldable with respect to the support member between a non-deployed position (Fig 3) extending away from the support member and a deployed position (Fig 5) adjacent the support member, wherein the support member (32) and shield member (34) cooperate to define an open-ended pocket that receives an end of the medical instrument when the shield member is in deployed position (Fig 5) and a finger hold aperture (37) formed in the support member, with a free edge (A, Fig 5 below) of a first portion of the shield member forming an enlarged opening to an interior of the pocket when the free edge is pushed away from the support member.  Ford does not teach slots formed in the support member to cooperatively define a strap.  Bruso discloses a backer card for protecting medical instrument (Fig 5) and in particular discloses a first medical instrument receiving slot (92) and a spaced apart second medical instrument receiving slot (94) formed in the support member intermediate a first end and a second end of the support member, the first and second receiving slots cooperatively defining a strap (90) for holding the instrument to the support member.  One of ordinary skill in the art would have found it obvious to incorporate receiving slots to Ford as suggested by Bruso in order to form a strap to facilitate placement of the instrument on the support member.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.


    PNG
    media_image1.png
    726
    532
    media_image1.png
    Greyscale


Regarding claim 14, Ford further discloses shield member includes tabs (44) insertable into shield tab slots (46) formed in the support member (32) for holding the shield member adjacent the support member in deployed position (Fig 5).
Regarding claim 15, Ford further discloses the pocket including a sterilant window (42) that enable unobstructed contact of sterilant to the end of the medical instrument within the pocket during sterilization of the medical instrument.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.
Regarding claim 16, Ford further discloses sterilant window (42) comprising a cut out formed in the shield member (34).
Regarding claim 17, the modified Ford teaches the card of claim 13 but does not teach a flap formed by partial severance of the support member, the flap being insertable within the first medical instrument receiving slot.  However, Bruso further discloses a flap (18) formed by partial severance of support member, the flap being insertable within first medical receiving slot (92, Figs 7-8) for holding a medical instrument (38).  One of ordinary skill in the art would have found it further obvious to incorporate a flap to the modified Ford backer as suggested by Bruso in order to facilitate holding of a medical instrument such as a scissor.
Regarding claim 18, the modified Ford further teaches the flap defined by a die cut (80) formed in the support member.
Regarding claim 20, the modified Ford further teaches central portion (92, 94, Bruso) of the first and second medical instrument receiving slots larger than side portions (86, 88, Bruso) of the slot to accommodate receipt of the instrument through the receiving slot.
Regarding claim 21, as best understood, the modified Ford teaches the backer of claim 13 but does not teach the recited material of the card.  However, Bruso further discloses that it was known in the art to manufacture backer cards out of paper material (col. 4, ll. 30-35) and one of ordinary skill in the art would have also found it obvious to manufacture the Ford backer out of paper as suggested by Bruso in order to withstand sterilization conditions.  Furthermore, optimizing the paper material to be .014 inches in thickness. would be obvious to one of ordinary skill in the art in order to achieve optimum sterilization conditions with optimum material and weight of the card since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Ford discloses a sterilizable backer card (28) for protecting medical instrument, comprising a support member (32), a shield member (34) connected to the support member along a fold (38) at a second end thereof, the shield member being foldable with respect to the support member between a non-deployed position (Fig 3) extending away from the support member and a deployed position (Fig 5) adjacent the support member, wherein the support member (32) and shield member (34) cooperate to define an open-ended pocket that receives an end of the medical instrument when the shield member is in deployed position (Fig 5), the pocket including a sterilant window (42) that enable unobstructed contact of sterilant to the end of the medical instrument within the pocket during sterilization of the medical instrument and a finger hold aperture (37) formed in the support member, wherein a free edge (A, Fig 5 above) of a first end portion of the shield member defines an opening of the open-end pocket that extends substantially a length of the free edge when the free edge is pushed away from the support member.  Ford does not teach slots formed in the support member to cooperatively define a strap.  Bruso discloses a backer card for protecting medical instrument (Fig 5) and in particular discloses a first medical instrument receiving slot (92) and a spaced apart second medical instrument receiving slot (94) formed in the support member intermediate a first end and a second end of the support member, the first and second receiving slots cooperatively defining a strap (90) for holding the instrument to the support member.  One of ordinary skill in the art would have found it obvious to incorporate receiving slots to Ford as suggested by Bruso in order to form a strap to facilitate placement of the instrument on the support member. The modified Ford does not teach a flap formed by partial severance of the support member, the flap being insertable within the first medical instrument receiving slot.  However, Bruso further discloses a flap (18) formed by partial severance of support member, the flap being insertable within first medical receiving slot (92, Figs 7-8) for holding a medical instrument (38).  One of ordinary skill in the art would have found it further obvious to incorporate a flap to the modified Ford backer as suggested by Bruso in order to facilitate holding of a medical instrument such as a scissor.  In particular, since Ford discloses the structure of the card as recited, then it would be capable of functioning with a medical instrument as recited.  Furthermore, the finger hold aperture would be in spaced relation to the flap since the aperture is a closed opening.
Regarding claim 23, Ford further discloses shield member includes tabs (44) insertable into shield tab slots (46) formed in the support member (32) for holding the shield member adjacent the support member in deployed position (Fig 5).
Regarding claim 24, Ford further discloses sterilant window (42) comprising a cut out formed in the shield member (34).
Regarding claim 25, the modified Ford further teaches the flap defined by a die cut (80) formed in the support member.
Regarding claim 27, the modified Ford further teaches central portion (92, 94, Bruso) of the first and second medical instrument receiving slots larger than side portions (86, 88, Bruso) of the slot to accommodate receipt of the instrument through the receiving slot.
Regarding claim 28, as best understood, the modified Ford teaches the backer of claim 22 but does not teach the recited material of the card.  However, Bruso further discloses that it was known in the art to manufacture backer cards out of paper material (col. 4, ll. 30-35) and one of ordinary skill in the art would have also found it obvious to manufacture the Ford backer out of paper as suggested by Bruso in order to withstand sterilization conditions.  Furthermore, optimizing the paper material to be 14 pt. would be obvious to one of ordinary skill in the art in order to achieve optimum sterilization conditions with optimum material and weight of the card since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Ford further discloses free edge (A, Fig 5 above) of a first end portion of the shield member (34) defines an enlarged opening of the open-ended pocket when the free edge is pushed away from support member.
Regarding claim 30, Ford further discloses opening of the open-ended pocket extends substantially a length of the free edge (A, Fig 5 above) of the first end portion of the shield member (34).
Regarding claim 31, Ford further discloses wherein the opening of the open-ended pocket extends substantially a length of the free edge (A, Fig 5 above) of the first portion of the shield member (34).

Claim 9, 19, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Bruso and US Patent No. 5,601,189 to Roshdy.
Regarding claim 9, 19, 26, the modified Ford teaches the backer of claim 7, 17, 22 but does not teach the flap having a score line.  However, Roshdy discloses a backer card (Fig 1) and in particular discloses a flap (40) having a score line (25) for facilitating folding of the flap.  One of ordinary skill in the art would have found it obvious to also incorporate a score line to the modified Ford flap as suggested by Roshdy in order to facilitate folding of the flap.  Furthermore, since the prior art has the structure as recited, then it would also be capable of facilitating insertion of the flap into the receiving slot.

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach an open-ended pocket.  Applicant argues that the pocket of Sinn is clearly closed but then admits that there is an aperture through which an instrument can enter the pocket.  Since there is an aperture that allows entry into the pocket, the pocket is not closed and thus would be considered an open-ended pocket.  Applicant further argues that Ford discloses a pocket that is substantially closed but provides no evidence supporting this assertion.  Fig 4-5 of Ford shows the shield portion (34) being folded over with tabs (44) entering slits (46) and thus closing sides of the shield portion.  However, there is nothing to hold the free edge to the support member and thus it would form an open-ended pocket if one desired to insert an instrument between the support member and the free edge of the shield portion.  Since there is no structural difference between applicant’s claimed invention and the invention of Ford, it is believed that the claimed opening can be formed by inserting an instrument through the free end of the shield portion when the shield portion is folded as shown in Fig 5.
In response to applicant's argument that Ford discloses a drill bit inserted through a bit opening on the shield portion, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that Ford does not teach a sterilant window; however, this window is shown as (42).  Applicant mistakenly interprets the window to also be the opening to the pocket.  However, the free edge of the shield member of Ford is not sealed or closed off and thus would be capable of functioning as an opening to receive an instrument.  Applicant argument that the instrument is disclosed by Ford to be inserted through the window (42) is not persuasive because so long as prior art has the structure as recited, then it can meet the claimed function since applicant does not explicitly recite the medical instrument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735